Name: Council Regulation (EEC) No 717/90 of 22 March 1990 temporarily suspending the autonomous common customs tariff duties on a chemical product
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 80/4 Official Journal of the European Communities 27. 3. 90 COUNCIL REGULATION (EEC) No 717/90 of 22 March 1990 temporarily suspending the autonomous Common Customs Tariff duties on a chemical product THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas the product referred to in this Regulation is benefiting until 31 March 1990 from a suspension of Common Customs Tariff duties, notably for the reason that no equivalent product is produced in the Commu ­ nity ; whereas an enquiry conducted on the Community market has shown that there will be such production available in the coming months ; whereas, under these circumstances, it is in the Community's interest to extend the suspension for the product in question for a limited period, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 April to 30 June 1990, the autonomous Common Customs Tariff duty for the product mentioned in the Annex shall be suspended at zero. Article 2 This Regulation shall enter into force on 1 April 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1990. For the Council The President P. FLYNN ANNEX CN code Description Rate of autonomous duty (%) ex 3903 90 00 Copolymer, entirely of maleic anhydride with styrene, or entirely of maleic anhydride with styrene and an acrylic monomer, whether or not containing a styrene-butadiene block copolymer, in one of the forms mentioned in note 6 (b) to Chapter 39 0